United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                     UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT                           June 3, 2004
                          _______________________
                                                                Charles R. Fulbruge III
                               No. 03-60565                             Clerk
                           _______________________


JUN ZHANG,
                                                Petitioner,
                                   versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                Respondent.

______________________________________________________________________________

                   Petition for review of an Order of
                    the Board of Immigration Appeals
                          (BIA No. A76 939 781)
______________________________________________________________________________

Before BARKSDALE, EMILIO M. GARZA, and PICKERING, Circuit Judges.

PER CURIAM:*

      Jun Zhang has brought this petition for review of the

decision of the Board of Immigration Appeals (BIA) ordering his

deportation.    After Zhang overstayed his visa and the INS

instituted these proceedings, Zhang applied for asylum and

withholding of deportation, and also sought relief from

deportation under the Convention Against Torture.

      The Immigration Judge (IJ), after an evidentiary hearing,

granted relief under the Convention Against Torture, finding it

more likely than not that Zhang would be subject to torture if he

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
were returned to China, but denying plaintiff’s request for

asylum and withholding of deportation. Both sides appealed to the

BIA.    The BIA, over the dissent of Board Member Villageliu,

agreed with the INS and rejected Zhang’s cross-appeal.    The

majority stated, among other reasons for siding with the INS,

that “we find it unlikely that a government intent on persecuting

the respondent would issue him a passport and allow him to leave

the country in an orderly fashion.”

       The BIA disagreed with the IJ’s conclusion that Zhang would

likely face arrest and torture if he returned to China.    The IJ’s

conclusion relied in part on the State Department’s China Country

Report on Human Rights Practices detailing the use of torture.

The BIA, however, questioned why Zhang faces arrest if returned

to China, noting that he owns two businesses in China which are

still operating in his name, that “the authorities well knew his

whereabouts and did not harm him even when he did not cooperate

with them when he was questioned,” and that “he was never

physically or mentally harmed prior to his leaving China.”      The

BIA also noted that the State Department report “reveals that the

Chinese government is interested in combating corruption among

its officials, even high-ranking persons,” and that the report

“indicates that the Chinese government investigates, and

prosecutes when appropriate, complaints of torture, which rebuts

the [IJ’s] conclusion that essentially all detainees in Chinese

facilities are subject to torture.”

                                  2
     Zhang argues that he has a well-founded fear of persecution

on account of his political opinions.   We review the BIA’s

factual findings for substantial evidence.   Efe v. Ashcroft, 293
F.3d 899, 903 (5th Cir. 2002).   The BIA’s “administrative

findings of fact are conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary.”    8 U.S.C.

§ 1252(b)(4)(B).

     We have reviewed the administrative record and cannot say

that the BIA’s determination that Zhang does not face a well-

founded fear of persecution is unsupported by substantial

evidence.   The evidence would not compel any reasonable

factfinder to find such a fear of persecution.    Insofar as the

BIA noted the absence of past persecution, we see no error in

reasoning that the absence of past persecution weighed against

finding a well-founded fear of persecution upon Zhang’s return to

China.   Insofar as the BIA considered the State Department

country report, we have noted that these reports are the “most

appropriate and perhaps the best resource . . . to obtain

information on political situations in foreign nations.”       Rojas

v. INS, 937 F.2d 186, 190 n.1 (5th Cir. 1991).

     Insofar as Zhang separately sought withholding of

deportation, as a general rule if the petitioner fails to meet

the well-founded fear standard for asylum, he does not meet the

higher standard for withholding of deportation.    See Efe, 293
3
F.3d at 906; Jukic v. INS, 40 F.3d 747, 749-50 (5th Cir. 1994).

     As to the Convention Against Torture, we question whether

this claim has been preserved for our review, since the entire

argument in Zhang’s opening brief regarding this claim is one

sentence long.   See Dardar v. Lafourche Realty Co., 985 F.2d 824,

831 (5th Cir. 1993) (“Questions posed for appellate review but

inadequately briefed are considered abandoned.”); Webb v.

Investacorp, Inc., 89 F.3d 252, 257 n.2 (5th Cir. 1996) (holding

that an appellant waives all issues not raised and argued in the

initial brief on appeal).    Assuming this issue was not waived, we

cannot say that the BIA erred in finding that Zhang did not

establish that he was more likely than not to face torture upon

his return to China.     See Efe, 293 F.3d at 907; 8 C.F.R.

§ 208.16(c)(2) (2003).    The absence of past torture is relevant

to this determination.     Id. § 208.16(c)(3)(i).

     PETITION DENIED.




                                   4